Citation Nr: 0734338	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-01 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from June 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the veteran's claim of 
entitlement to service connection for PTSD.  


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has PTSD as a result of service 
in Vietnam.  He argues that he was stationed at a fuel 
facility in DaNang that was constantly shelled, and that his 
disciplinary actions during service were a manifestation of 
his PTSD.  

Service records show that the veteran was stationed at 
NAVSUPPTPACT, DaNang, Vietnam, between September 1968 and 
August 1969, and that his awards include the Vietnam Service 
Medal, and the Vietnam Campaign Medal.  However, in light of 
the Board's determination that the preponderance of the 
evidence is against the claim that the veteran has PTSD, the 
issue of whether verified stressors exist is a "downstream" 
issue which will not be further discussed.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that under 38 
U.S.C.A. § 1110, the veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation).  

The veteran's service medical records are not associated with 
the claims file.  A May 2004 statement from the National 
Personnel Records Center (NPRC) notes that no records could 
be found for the veteran, and that further efforts to locate 
them would be futile.  In June 2004, the RO determined that 
the veteran's service medical records were unobtainable.  See 
RO's June 2004 memo; 38 C.F.R. § 3.159(d) (2007).     

The veteran's personnel file shows that he received a number 
of disciplinary actions between March 1969 and January 1970, 
to include several disciplinary actions during his service in 
Vietnam.  

The post-service medical evidence includes a statement from a 
private physician, R.Y.M., M.D., (hereinafter, "Dr. M"), 
dated in August 2003.  In this letter, Dr. M states that he 
treated the veteran for PTSD between 1989 and "through 1991-
92." Dr. M indicated that he did not have any relevant 
records.  

Records from the Utah State Prison ("USP"), dated between 
1990 and 2003, include several "inmate requests," which 
show that the veteran requested to see Dr. M on several 
occasions between October 1990 and January 1991.  None of the 
USP records show complaints for, or treatment of, psychiatric 
symptoms, nor do they contain a diagnosis of PTSD.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has PTSD.  The Board notes 
that although the veteran's service medical records are 
unobtainable, he has not alleged that he was treated for 
psychiatric symptoms during service.  With regard to the 
post-service evidence, Dr. M has indicated that he treated 
the veteran for PTSD between 1989 and no later than 1992.  
However, the available treatment reports do not show 
complaints for, or treatment of, psychiatric symptoms, or a 
diagnosis of PTSD.  In addition, any such treatment would 
have been provided over 14 years ago.  The veteran does not 
assert, and there is no other medical evidence to show, 
treatment or the existence of PTSD in the veteran after 1992.  
Given the foregoing, Board finds that the preponderance of 
the evidence shows that the veteran does not have PTSD.  
Gilpin.  The Board further notes that Dr. M does not state, 
and that there is no competent evidence to show, that PTSD is 
related to the veteran's service.  Accordingly, the Board 
finds that the claim must be denied.    

Beyond the above, establishment of service connection for 
PTSD requires: (1) medical evidence diagnosing PTSD (which 
has not been found in this case); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, as in this case, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor, which 
there is not in this case.  Doran v. Brown, 6 Vet. App. 283, 
288-89 (1994).  The veteran 's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).   

However, in this case, the veteran's statements regarding 
PTSD caused by shelling in "DaNang", a very large city, are 
so vague as to make a meaningful effort to confirm this 
stressor pointless.  The veteran's criminal history only 
provides more evidence against the veteran's credibility that 
he has PTSD as a result of this stressor.  Nothing in the 
post-service medical record indicates that the veteran has 
PTSD caused by this stressor, and nothing shows that he has 
PTSD at this time.  

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in September 2003, and May 
2004, the veteran was notified of the information and 
evidence needed to substantiate and complete the claim.  The 
veteran was specifically informed as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that the September 2003 and May 2004 letters 
were sent to the veteran prior to the RO's decision, made in 
August 2004, that is the basis for this appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006), aff'd Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  As previously noted, the RO 
attempted to obtain his available records through the 
National Personnel Records Center (NPRC).  However, in May 
2004, the NPRC stated that no records could be found for the 
veteran, and that further efforts to locate them would be 
futile.  In a memo, dated in June 2004, the RO determined 
that they were unobtainable.  See 38 C.F.R. § 3.159(d) 
(2007).  In July 2004, the veteran was advised that his 
service medical records could not be obtained.  See 38 C.F.R. 
§ 3.159(e) (2007).  The Board further notes that in November 
2003, the RO requested the veteran's records from the Dixie 
Regional Medical Center (DRMC).  However, in a response 
received that same month, the DRMC indicated that it did not 
have any records for the veteran.  In October 2003, the RO 
also sent a letter to Iron County Correctional Facility 
(ICCF), and requested the veteran's treatment records.  In a 
response received that same month, ICCF stated that they did 
not keep records for inmates.  

The Board notes that the veteran has not been afforded an 
examination, and that an etiological opinion has not been 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the Board has determined that the veteran does 
not have the claimed condition.  In addition, there are no 
relevant treatment records dated after 1992 (i.e., for a 
period of over 14 years), and there is no competent evidence 
to show that the claimed condition is related to service.  
Further, as there is no confirmed stressor, and no reasonable 
basis to confirm the stressor, a medical examination would 
not provide a basis to grant this claim.  Given the 
foregoing, the Board finds that the standards of  McLendon 
have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2007); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


